The slip opinion is the first version of an opinion released by the Chief Clerk of the Supreme Court.
     Once an opinion is selected for publication by the Court, it is assigned a vendor-neutral citation by
     the Chief Clerk for compliance with Rule 23-112 NMRA, authenticated and formally published.
     The slip opinion may contain deviations from the formal authenticated opinion.

 1          IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2   Opinion Number:

 3   Filing Date: September 1, 2022

 4   NO. S-1-SC-38195

 5   ADOBE WHITEWATER CLUB
 6   OF NEW MEXICO, a non-profit
 7   corporation, NEW MEXICO WILDLIFE
 8   FEDERATION, a non-profit corporation,
 9   and NEW MEXICO CHAPTER OF
10   BACKCOUNTRY HUNTERS & ANGLERS,
11   a non-profit organization,
12          Petitioners,

13   v.
14   NEW MEXICO STATE GAME COMMISSION,

15          Respondent,
16   and

17   CHAMA TROUTSTALKERS, LLC,
18   RIO DULCE RANCH, Z&T CATTLE COMPANY, LLC,
19   RANCHO DEL OSO PARDO, INC., RIVER BEND RANCH,
20   CHAMA III, LLC, FENN FARM, THREE RIVERS CATTLE LTD.,
21   CO., FLYING H. RANCH INC., SPUR LAKE CATTLE CO.,
22   BALLARD RANCH, DWAYNE AND CRESSIE BROWN,
23   COTHAM RANCH, WAPITI RIVER RANCH,
24   MULCOCK RANCH, WILBANKS CATTLE CO.,
25   130 RANCH, WCT RANCH, THE NEW MEXICO
26   FARM AND LIVESTOCK BUREAU, CHAMA PEAK LAND
27   ALLIANCE, NEW MEXICO CATTLE GROWERS’
28   ASSOCIATION, NEW MEXICO COUNCIL OF
 1   OUTFITTERS AND GUIDES, AND UPPER PECOS
 2   WATERSHED ASSOCIATION,

 3         Intervenors-Respondents.

 4   ORIGINAL PROCEEDING


 5   Gallegos Law Firm, P.C.
 6   Jake Eugene Gallegos
 7   Santa Fe, NM

 8   Cohen Law Firm, LLC
 9   Seth T. Cohen
10   Santa Fe, NM

11   for Petitioners


12   Hector H. Balderas, Attorney General
13   Tania Maestas, Chief Deputy Attorney General
14   Santa Fe, NM

15   Cuddy & McCarthy, LLP
16   Aaron J. Wolf
17   Santa Fe, NM

18   for Respondent


19   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
20   Marco Estevan Gonzales
21   Jeremy K. Harrison
22   Albuquerque, NM

23   for Intervenors-Respondents
 1   Peifer, Hanson, Mullins & Baker, P.A.
 2   Mark Travis Baker
 3   Matthew Eric Jackson
 4   Rebekah Anne Gallegos
 5   Albuquerque, NM
 6   for Amici Curiae – Senator Tom Udall and Senator Martin Heinrich

 7   Logan M. Glasenapp
 8   Albuquerque, NM

 9   for Amici Curiae – New Mexico Wilderness Alliance, League of United Latin
10   American Citizens, The Hispano Roundtable of New Mexico, Hispanics Enjoying
11   Camping, Hunting, and the Outdoors, The Nuestra Tierra Conservation Project

12   Freedman, Boyd, Hollander, Goldberg, Urias, & Ward P.A.
13   Joseph Goldberg
14   Vincent J. Ward
15   Michael Lee Goldberg
16   Christopher Allen Dodd
17   Albuquerque, NM

18   Matthew L. Garcia, Chief General Counsel
19   Jonathan Jacob Guss, Associate General Counsel
20   Santa Fe, NM
21   for Interested Party – Governor Michelle Lujan Grisham
 1                                         OPINION

 2   VIGIL, Justice.

 3   {1}   This mandamus proceeding concerns the scope of the public’s right to use

 4   public water flowing over private property. Article XVI, Section 2 of the New

 5   Mexico Constitution provides that “[t]he unappropriated water of every natural

 6   stream, perennial or torrential, within the state of New Mexico, is hereby declared

 7   to belong to the public.” (Emphasis added.) In State ex rel. State Game Commission

 8   v. Red River Valley Co. (Red River), this Court held that Article XVI, Section 2

 9   conveys to the public the right to recreate and fish in public water. 1945-NMSC-

10   034, ¶ 59, 51 N.M. 207, 182 P.2d 421. The question here is whether the right to

11   recreate and fish in public water also allows the public the right to touch the privately

12   owned beds below those waters. We conclude that it does.

13   {2}   The New Mexico State Game Commission (Commission) promulgated a

14   series of regulations, 19.31.22 NMAC (1/22/2018) (Regulations), outlining the

15   process for landowners to obtain a certificate allowing them to close public access

16   to segments of public water flowing over private property. See 19.31.22.6 NMAC

17   (1/22/2018). In particular, access is closed to the “riverbed or streambed or lakebed”

18   located on private property. Id. The reasoning is that because the landowner holds

19   title to the bed below public water, the landowner may exclude the public from
 1   accessing the public water if it involves walking or wading on the privately owned

 2   bed. Petitioners, nonprofit organizations and corporations affected by the

3    Regulations,   sought    a   writ   of   prohibitory   mandamus   challenging   the

4    constitutionality of the Regulations.

 5   {3}   This Court assumed original jurisdiction over the petition under Article VI,

 6   Section 3 of the New Mexico Constitution. Concluding that the Regulations are an

 7   unconstitutional infringement on the public’s right to use public water and that the

 8   Commission lacked the legislative authority to promulgate the Regulations, we

 9   issued the writ of mandamus and an order on March 2, 2022, directing the

10   Commission to withdraw the Regulations as void and unconstitutional. In this

11   opinion, we explain the reasoning and rationale underlying our issuance of the writ

12   of mandamus.

13   I.    BACKGROUND

14   {4}   In 2015, the Legislature amended NMSA 1978, Section 17-4-6 (2015), adding

15   a one-sentence Subsection C:

16         No person engaged in hunting, fishing, trapping, camping, hiking,
17         sightseeing, the operation of watercraft or any other recreational use
18         shall walk or wade onto private property through non-navigable public
19         water or access public water via private property unless the private
20         property owner or lessee or person in control of private lands has
21         expressly consented in writing.


                                               2
 1   (Emphasis added.) Purportedly acting under the above-emphasized language of

 2   Section 17-4-6(C), the Commission promulgated the Regulations. See 19.31.22

 3   NMAC (1/22/2018).

 4   {5}   The Regulations’ “Objective” is to implement

 5         the process for a landowner to be issued a certificate and signage by the
 6         director and the commission that recognizes that within the
 7         landowner’s private property is a segment of a non-navigable public
 8         water, whose riverbed or streambed or lakebed is closed to access
 9         without written permission from the landowner.

10   19.31.22.6 NMAC (1/22/2018). Once a landowner is issued a certificate, the

11   landowner is then issued signs from the Commission which are “prima facie

12   evidence that the property subject to the sign is private property, subject to the laws,

13   rules, and regulations of trespass.” 19.31.22.13(F) NMAC (1/22/2018). Members of

14   the public may then be cited for criminal trespass if they touch the now-closed

15   “riverbed or streambed or lakebed,” 19.31.22.6 NMAC (1/22/2018), beneath the

16   public water. 19.31.22.13(F) NMAC (1/22/2018).

17   {6}   To obtain the certificate and signage necessary to close access to segments of

18   public water, landowners must fill out an application providing “substantial evidence

19   which is probative of the waters, watercourse or [rivers] being non-navigable at the

20   time of statehood, on a segment-by-segment basis.” 19.31.22.8(B)(4) NMAC

21   (1/22/2018). The Regulations define “Non-navigable public water” as water that

                                                3
 1   “was not used at the time of statehood, in its ordinary and natural condition, as a

 2   highway for commerce over which trade and travel was or may have been conducted

 3   in the customary modes of trade or travel on water.” 19.31.22.7(G) NMAC

 4   (1/22/2018).

 5   {7}   Following the promulgation of the Regulations, Petitioners filed a verified

 6   petition for prohibitory mandamus in this Court to nullify any certificates issued

 7   under the Regulations and to enjoin the Commission from enforcing the Regulations.

 8   Petitioners argue the Regulations violate Article XVI, Section 2 by impermissibly

 9   interfering with the public’s constitutional right to use public water and that the

10   Commission lacks the authority under Section 17-4-6(C) to promulgate the

11   Regulations. In its answer brief, the Commission concedes the Regulations conflict

12   with Article XVI, Section 2.

13   {8}   This Court granted leave for Intervenor-Respondents (“Intervenors”), who are

14   owners of private property over which nonnavigable waters flow, to intervene.

15   Intervenors argue mandamus should be denied because the Regulations do not

16   privatize or close public waters, but instead express the existing right to exclude

17   trespassers on privately owned riverbeds.




                                             4
 1   II.    DISCUSSION

 2   A.     Mandamus Is Appropriate

 3   {9}    Before addressing Petitioners’ constitutional challenges to the Regulations,

 4   we explain the basis for our exercise of original mandamus jurisdiction. Article VI,

 5   Section 3 of the New Mexico Constitution gives this Court “original jurisdiction in

 6   . . . mandamus against all state officers, boards and commissions” and the “power to

 7   issue writs of mandamus . . . and all other writs necessary or proper for the complete

 8   exercise of its jurisdiction.” “Although relief by mandamus is most often applied to

 9   compel the performance of an affirmative act by another where the duty to perform

10   the act is clearly enjoined by law, the writ may also be used in appropriate

11   circumstances in a prohibitory manner to prohibit unconstitutional official action.”

12   State ex rel. Sugg v. Oliver, 2020-NMSC-002, ¶ 7, 456 P.3d 1065 (internal quotation

13   marks and citation omitted). “In considering whether to issue a prohibitory

14   mandamus, we do not assess the wisdom of the public official’s act; we determine

15   whether that act goes beyond the bounds established by the New Mexico

16   Constitution.” Am. Fed’n of State, Cnty. & Mun. Emps. v. Martinez, 2011-NMSC-

17   018, ¶ 4, 150 N.M. 132, 257 P.3d 952.

18   {10}   Petitioners and Intervenors disagree about whether mandamus is the proper

19   vehicle to address the fate of the Regulations. To resolve such disagreements, this

                                               5
 1   Court applies a multifactor test to evaluate whether mandamus is appropriate.

 2   Mandamus is a discretionary writ that will lie when there is a purely legal issue “that

 3   (1) implicates fundamental constitutional questions of great public importance, (2)

 4   can be answered on the basis of virtually undisputed facts, and (3) calls for an

 5   expeditious resolution that cannot be obtained through other channels such as a

 6   direct appeal.” State ex rel. Sandel v. N.M. Pub. Util. Comm’n, 1999-NMSC-019, ¶

 7   11, 127 N.M. 272, 980 P.2d 55; see also NMSA 1978, § 44-2-5 (1884).

 8   {11}   In applying the Sandel factors, we conclude that mandamus is appropriate.

 9   First, the scope of the public’s ownership rights in the natural waters of New Mexico

10   and the competing real property interests of private landowners implicates a question

11   of great public importance. Second, whether it is unconstitutional for the Regulations

12   to restrict the recreating public from accessing public waters flowing over private

13   property and whether the Commission may promulgate the Regulations in the first

14   place are both legal questions that can be decided on undisputed facts. Third, the

15   importance of the constitutional issue and the need for clarification on public water

16   access and private property ownership merits an expeditious resolution that this

17   Court is uniquely positioned to provide. Therefore, we determine all three Sandel

18   factors are met and that mandamus is appropriate in this case.



                                               6
 1   B.     Natural Water Within the State Belongs to the Public But the Beds May
 2          Be Privately Owned

 3   {12}   Having determined that prohibitory mandamus is an appropriate vehicle to

 4   address Petitioners’ claims, we begin by reviewing the relevant law on public

 5   ownership rights in state waters and private ownership rights in the beds that lie

 6   beneath those waters. Such a review is necessary for understanding why the

 7   Regulations’ threshold for closing public access, which is based on navigability, is

 8   irrelevant to the scope of the right of the public to use public waters under Article

 9   XVI, Section 2.

10   {13}   In 1907, the Territorial Legislature enacted the Water Code that declared, “All

11   natural waters flowing in streams and watercourses, whether such be perennial, or

12   torrential, within the limits of the state of New Mexico, belong to the public and are

13   subject to appropriation for beneficial use.” NMSA 1978, § 72-1-1 (1907). This was

14   a declaration of “prior existing law, always the rule and practice under Spanish and

15   Mexican dominion.” Red River, 1945-NMSC-034, ¶ 21 (internal quotation marks

16   and citation omitted). The prior-appropriation doctrine was then incorporated into

17   the New Mexico Constitution:

18          The unappropriated water of every natural stream, perennial or
19          torrential, within the state of New Mexico, is hereby declared to belong
20          to the public and to be subject to appropriation for beneficial use, in
21          accordance with the laws of the state. Priority of appropriation shall
22          give the better right.
                                                7
 1   N.M. Const. art. XVI, § 2 (emphasis added).

 2   {14}   In 1945, this Court determined that Article XVI, Section 2, combined with

 3   prestatehood law, established a public right to recreate in the waters of New Mexico

 4   and that this right is equal to the right of the owners of the land near the water. Red

 5   River, 1945-NMSC-034, ¶ 59 (holding that a landowner with private property

 6   bordering and below public water had “no right of recreation or fishery distinct from

 7   the right of the general public”). In Red River, we addressed whether a landowner

 8   who owned land on both sides of Conchas Lake, deemed nonnavigable water, could

 9   exclude others from fishing in boats on the lake. Id. ¶¶ 1-13. We acknowledged

10   ownership in the banks and beds of a body of water may be private but emphasized

11   that such ownership does not change the fact that the water, next to the banks and

12   above the beds, is public. Id. ¶ 37.

13   {15}   In analyzing the permissible uses of public water, this Court rejected limiting

14   the public’s right to those of traditional navigation. See id. ¶ 36 (“[U]ses of public

15   water are not to be confined to the conventional ones first known and enjoyed.”). In

16   support of the rejection, we noted the historical expansion of the public’s use of

17   public water:

18          At one time, public waters were thought of only as they afforded rights
19          of navigation to the height of tide water; later they were extended to
20          include all clearly navigable streams, and later still, to streams which
21          would be used, not for boats of commerce, but only for the floating of
                                               8
 1          logs and other items of commerce; and, later has come the recreational
 2          use where the strict test of navigability earlier applied is less rigidly
 3          adhered to.

 4   Id. ¶ 35. With this historical backdrop, we concluded that the scope of the public’s

 5   right to use public waters is a matter of New Mexico law and that such right includes

 6   fishing and recreation. Id. ¶¶ 35-37, 59. The conclusion that state law governs the

 7   scope of the right of the public to use public waters over private beds tracks with

 8   federal law. See PPL Mont., LLC v. Montana, 565 U.S. 576, 604 (2012) (“[T]he

 9   [s]tates retain residual power to determine the scope of the public trust over waters

10   within their borders, while federal law determines riverbed title.”).

11   {16}   Under federal law, title to land under nonnavigable waters remains with the

12   United States, United States v. State of Utah, 283 U.S. 64, 75 (1931), and title to

13   land under navigable waters rests with the states. Utah Div. of State Lands v. United

14   States, 482 U.S. 193, 196 (1987). This rule that the states “hold title to the beds under

15   navigable waters has [its] origins in English common law.” PPL Mont., LLC, 565

16   U.S. at 589. In England, there was a distinction “between waters subject to the ebb

17   and flow of the tide (royal rivers) and nontidal waters (public highways).” Id. “With

18   respect to royal rivers, the Crown was presumed to hold title to the riverbed and soil,

19   but the public retained the right of passage and the right to fish in the stream.” Id.



                                                9
 1   For public highways, “the public also retained the right of water passage; but title to

 2   the riverbed and soil, as a general matter, was held in private ownership.” Id.

 3   {17}   The tide-based distinction was ill-suited for the United States, and by the late

 4   nineteenth century, the prevailing doctrine for determining title to riverbeds was

 5   “navigability in fact.” Id. at 590. The question of navigability for determining

 6   riverbed title is governed by federal law, which provides that public rivers are

 7   navigable in fact “when they are used, or are susceptible of being used, in their

 8   ordinary condition, as highways for commerce.” Id. at 591-92 (internal quotation

 9   marks and citation omitted). That said, the beds to both navigable waters and

10   nonnavigable waters—whether title is vested in the state or the United States—are

11   still subject to state law under the “public trust doctrine.” Id. at 603-04; see also Red

12   River, 1945-NMSC-034, ¶ 259 (opinion on second motion for rehearing) (“These

13   waters are publici juris and the state’s control of them is plenary; that is, complete;

14   subject no doubt to governmental uses by the United States.”).

15   {18}   The public trust doctrine “concerns public access to the waters above . . . beds

16   for purposes of navigation, fishing, and other recreational uses.” PPL Mont., LLC,

17   565 U.S. at 603. The public trust doctrine is a matter of state law subject only to

18   governmental regulation by the United States under the Commerce Clause and

19   admiralty power. Id. at 604. “Under accepted principles of federalism, the [s]tates

                                                10
 1   retain residual power to determine the scope of the public trust over waters within

 2   their borders, while federal law determines riverbed title.” Id.; see also State ex rel.

 3   Erickson v. McLean, 1957-NMSC-012, ¶ 23, 62 N.M. 264, 308 P.2d 983 (“The state

 4   as owner of water has the right to prescribe how it may be used.”).

 5   {19}   Thus, while the federal “navigability” test is used to determine title to the beds

 6   beneath water, such a test is irrelevant when determining the scope of public use of

 7   public waters. Mont. Coal. for Stream Access, Inc. v. Curran, 682 P.2d 163, 170

 8   (Mont. 1984) (“Navigability for use is a matter governed by state law. It is a separate

 9   concept from the federal question of determining navigability for title purposes.”).

10   Moreover, “[p]rivate ownership of the land underlying natural lakes and streams

11   does not defeat the [s]tate’s power to regulate the use of the water or defeat whatever

12   right the public has to be on the water.” J.J.N.P. Co. v. State, 655 P.2d 1133, 1137

13   (Utah 1982). This is why, in Red River, we could reject the traditional navigability

14   test—the test applied by the Regulations—for determining public use and instead

15   conclude that the scope of public trust to waters in New Mexico includes fishing and

16   recreation. 1945-NMSC-034, ¶¶ 35, 43, 48. New Mexico is not alone in concluding

17   title to the beds beneath water is immaterial in determining the scope of public use.

18   Montana, Idaho, Iowa, Minnesota, North Dakota, Oregon, Utah, Wyoming, and

19   South Dakota have all recognized public ownership and use of water is distinct from

                                                11
 1   bed ownership. See Parks v. Cooper, 2004 SD 27, ¶ 46, 676 N.W. 2d 823 (describing

 2   the states—including New Mexico—where the public trust doctrine applies to water

 3   independent of ownership of the underlying land).

 4   {20}   With the understanding that state law governs the scope of the public’s right

 5   to use waters and that public use within New Mexico includes fishing and recreation,

 6   we now turn to the merits of Petitioners’ claims. First, we address the

 7   constitutionality of the Regulations and Section 17-4-6(C). We then consider

 8   Intervenors’ argument on judicial taking.

 9   C.     The Regulations Are Unconstitutional

10   {21}   Petitioners challenge the constitutionality of the Regulations and the

11   Commission’s authority under Section 17-4-6(C) to promulgate the Regulations.

12   “We review questions of statutory and constitutional interpretation de novo.” Tri-

13   State Generation & Transmission Ass’n, Inc. v. D’Antonio, 2012-NMSC-039, ¶ 11,

14   289 P.3d 1232.

15   {22}   Petitioners argue the Regulations are unconstitutional because Article XVI,

16   Section 2 and this Court’s decision in Red River implicitly recognize the public’s

17   right to use streambeds and banks. Petitioners contend that if the public cannot use

18   streambeds and banks in the exercise of its right to public waters, as a practical

19   matter, the public “could enjoy no fishing or recreational rights upon much of the

                                              12
 1   public water of this state.” Red River, 1945-NMSC-034, ¶ 43. On the other hand,

 2   Intervenors argue that when a member of the public walks or wades in a river where

 3   the bed is privately owned, that person is a trespasser, and only when a landowner

 4   bars a person from floating upon public water that can be used without walking and

 5   wading does the landowner interfere with the person’s right to use the water.

 6   Intervenors contend because the Regulations merely reiterate the existing right to

 7   exclude trespassers on privately owned riverbeds, they are constitutional. We are not

 8   persuaded by Intervenors’ arguments.

 9   {23}   We conclude under Article XVI, Section 2 and our holding in Red River that

10   the public has the right to recreate and fish in public waters and that this right

11   includes the privilege to do such acts as are reasonably necessary to effect the

12   enjoyment of such right. See Hartman v. Tresise, 84 P. 685, 692 (Colo. 1905)

13   (Bailey, J., dissenting) (“[T]he people have the right of way in the bed of the stream

14   for all purposes not inconsistent with the constitutional grant.”); see also Galt v.

15   State, 731 P.2d 912, 915 (Mont. 1987) (“The public has a right of use up to the high

16   water mark, but only such use as is [reasonably] necessary to utilization of the water

17   itself.”); Conatser v. Johnson, 2008 UT 48, ¶ 26, 194 P.3d 897 (holding that the

18   public’s easement includes touching riverbeds because “touching the water’s bed is

19   reasonably necessary for the effective enjoyment of” the easement). Walking and

                                              13
 1   wading on the privately owned beds beneath public water is reasonably necessary

 2   for the enjoyment of many forms of fishing and recreation. Having said that, we

 3   stress that the public may neither trespass on privately owned land to access public

 4   water, nor trespass on privately owned land from public water. See Red River, 1945-

 5   NMSC-034, ¶ 32 (“Access to this public water can be, and must be, reached without

 6   such trespass.”).

 7   {24}   Article XVI, Section 2 declares that the natural waters of New Mexico

 8   “belong to the public and [are] subject to appropriation for beneficial use, in

 9   accordance with the laws of the state.” Thus, individuals have no ownership interest

10   in those natural waters, only the right to put the water to certain uses. See N.M.

11   Const. art. XVI, § 3; see also Snow v. Abalos, 1914-NMSC-022, ¶ 11, 18 N.M. 681,

12   140 P. 1044 (“The water in the public stream belongs to the public. The appropriator

13   does not acquire a right to specific water flowing in the stream, but only the right to

14   take therefrom a given quantity of water, for a specified purpose.”). As reflected

15   above, this is true whether the public water is navigable or nonnavigable. A

16   determination on navigability only goes to who has title to the bed below the public

17   water, Red River, 1945-NMSC-034, ¶¶ 18, 37, not to the scope of public use.

18   {25}   The state, as a trustee, regulates the water for the benefit of the people. See

19   State ex rel. Bliss v. Dority, 1950-NMSC-066, ¶ 11, 55 N.M. 12, 225 P.2d 1007.

                                               14
 1          Public ownership is founded on the principle that water, a scarce and
 2          essential resource in this area of the country, is indispensable to the
 3          welfare of all the people; and the [s]tate must therefore assume the
 4          responsibility of allocating the use of water for the benefit and welfare
 5          of the people of the [s]tate as a whole.

 6   J.J.N.P., 655 P.2d at 1136. “A corollary of the proposition that the public owns the

 7   water is the rule that there is a public easement over the water regardless of who

 8   owns the water beds beneath the water.” Id. In New Mexico, we have recognized

 9   that the scope of the public’s easement in state waters includes fishing and

10   recreational activities. Red River, 1945-NMSC-034, ¶¶ 26, 59. The question now is

11   should the scope of the public’s easement be interpreted narrowly and limited to

12   those activities which may be performed upon the water, as argued by Intervenors,

13   see Day v. Armstrong, 362 P.2d 137 (Wyo. 1961), or should the scope of the public’s

14   easement be interpreted broadly to include lawful activities that utilize the water, as

15   argued by Petitioners, see Conatser, 2008 UT 48, ¶ 15.

16   {26}   In Day, the Wyoming Supreme Court limited the scope of the public’s

17   easement to a “right of flotation” upon the water and such activities “as a necessary

18   incident to” flotation. 362 P.2d at 146, 151. There, a member of the public sought a

19   declaration that he had a right to fish “either from a boat floating upon the river

20   waters, or while wading the waters, or walking within the well-defined channel of”

21   the North Platte River where it crossed privately owned land. Id. at 140. The Day

                                               15
 1   Court declined to interpret the scope of the public’s easement to include walking and

 2   wading on the bed of a river for fishing, but held that the public could fish while

 3   floating. Id. at 146. The Day Court reasoned that because the right of flotation had

 4   long since been enjoyed by the public through floating logs and timber, it “was but

 5   a right of passage” for floating in a craft. Id. at 146-47. The right to hunt, fish, and

 6   engage in other lawful activities were all modified by the right to float, id., meaning

 7   they could be done as long as the person was floating and only with “minor and

 8   incidental use of the lands beneath” water. Id. This narrow servitude interpretation

 9   was rejected in Conatser, 2008 UT 48, ¶ 15.

10   {27}   In Conatser, the Utah Supreme Court held that the scope of the public’s

11   easement included the right of the public to engage in all recreational activities that

12   utilize the water. Id. ¶¶ 11-28.1 The plaintiffs in Conatser sought a declaration that

13   the public’s easement allows the public to walk and wade on the beds of public

14   waters. Id. ¶¶ 1, 2. The district court held that the public’s easement was like that in

15   Day and that the public only had a right to be “upon the water.” Id. ¶ 2 (internal

16   quotation marks omitted). The Utah Supreme Court reversed the district court,

17   reasoning that where Day limits the easement’s scope, Utah had expanded the scope



            The Utah legislature subsequently limited the scope of the public’s easement.
            1

     See Utah Code Ann. § 73-29-102 (2010).
                                               16
 1   to recreational activities. Id. ¶¶ 2, 13-16. “Thus, the rights of hunting, fishing, and

 2   participating in any lawful activity are coequal with the right of floating and are not

 3   modified or limited by floating, as they are in Day.” Id. ¶ 14. The Conatser Court

 4   then concluded, “In addition to the enumerated rights of floating, hunting, and

 5   fishing, the public may engage in any lawful activity that utilizes the water . . . [and]

 6   touching the water’s bed is reasonably necessary for the effective enjoyment of those

 7   activities.” Id. ¶ 25.

 8   {28}   Red River did not require this Court to address whether the scope of the

 9   public’s easement includes the touching of privately owned beds beneath public

10   water. 1945-NMSC-034, ¶ 4. Instead the question was whether the public’s easement

11   included the right of the public “to participate in fishing and other recreational

12   activities in” public waters. Id. Similar to the easement in Conatser, this Court held

13   that the public’s easement is not limited to flotation or traditional navigability, but

14   is broad and includes the right to “general outside recreation, sports, and fishing.”

15   Id. ¶¶ 35, 48, 59. We conclude that implicit in our holding is the privilege to do such

16   acts as are reasonably necessary to effect the enjoyment of such enumerated rights.

17   The majority’s opinion in Red River facilitates such a conclusion for the reasons

18   below.



                                                17
 1   {29}   First, Red River rejected the common-law rule that the owner of the land

 2   beneath water held title to the water as well as possessed an exclusive right to fish

 3   in the portion of the waters that flow through the land. Id. ¶¶ 13, 36. To prohibit

 4   those acts reasonably necessary to enjoy the right to recreation and fishing, such as

 5   the touching of beds and banks, effectively reinstates the common-law rule granting

 6   landowners the exclusive right of fishery—even if only for waters the Regulations

 7   deem nonnavigable. See 19.31.22.6 NMAC (1/22/2018) (allowing landowners to

 8   receive a certificate recognizing that there are segments of “non-navigable public

 9   water” within the landowner’s property whose riverbed or streambed or lakebed is

10   closed to public access).

11   {30}   Second, Red River rejected the majority holding in Hartman, 84 P. 685,

12   because it was contrary to “the better reason and the great weight of authority.” Red

13   River, 1945-NMSC-034, ¶¶ 38-40. In Hartman, the majority concluded that the

14   common-law rule—the owner of a streambed has the exclusive right of fishing in

15   the stream that flows through their land—applied and that there was no “public right

16   of fishery.” 84 P. at 687. On the other hand, the dissent, the views with which Red

17   River agreed, 1945-NMSC-034, ¶ 38, stated that “a public river is a public highway,

18   and this is its distinguishing characteristic; that the right to common of fishery was

19   vested in the people in all public rivers.” Hartman, 84 P. at 689 (Bailey, J.,

                                              18
 1   dissenting). The Hartman dissent elaborated, “where the land belongs to one party

 2   and the water to another, the right of fishery follows the ownership of the water; and

 3   where the public has an easement in the water . . . fishing goes with the easement as

 4   an incident thereto, for the reason that the waters are public.” Id. at 690 (Bailey, J.,

 5   dissenting). In discussing the portion of the Colorado constitution similar to our

 6   Article XVI, Section 2, the Hartman dissent stated, “if the streams themselves are

 7   public, and the water belongs to the people, the people have the right of way in the

 8   bed of the stream for all purposes not inconsistent with the constitutional grant.”

 9   Hartman, 84 P. at 692 (Bailey, J., dissenting). Compare Colo. Const. art. XVI, § 5

10   (declaring waters of natural streams as property of the public, “dedicated to the use

11   of the people of the state”), with N.M. Const. art. XVI, § 2 (declaring unappropriated

12   water of natural streams as “belong[ing] to the public . . . for beneficial use”). Thus,

13   in favoring the view of the dissent in Hartman, we implicitly condoned the public’s

14   use of beds under public water as that use is reasonably necessary to effect the

15   enjoyment of the public’s easement.

16   {31}   Finally, both the holding of the majority and the criticism from the dissent in

17   Red River suggest that the public’s right to use public waters includes such acts as

18   are reasonably necessary to effect enjoyment of the right to recreation and fishing.

19   Red River held that “[b]roadly speaking, the rule in this country has been that the

                                               19
 1   right of fishing in all waters, the title to which is in the public, belongs to all the

 2   people in common.” 1945-NMSC-034, ¶ 48 (internal quotation marks and citation

 3   omitted). With this holding, echoing the dissent in Hartman, Red River again

 4   implicitly condones the use of beds beneath public water. Justice Bickley’s dissent

 5   in Red River criticized the majority’s holding that the public’s easement included

 6   use of the beds beneath public water:

 7          [T]he majority feel that it is appropriate to declare that each individual
 8          member of the public has . . . [a] right to fish in the unappropriated
 9          waters from every natural stream . . . within the state of New Mexico
10          without the consent of the owners of the lands through which such
11          streams flow and of the banks and beds of such streams because they
12          say that the fact that such waters belong to the public is sufficient
13          answer to the protests of such property owners.

14   Id. ¶ 70 (Bickley, J., dissenting) (fourth alteration in original) (internal quotation

15   marks omitted); see also id. ¶ 177 (Sadler, J., dissenting) (criticizing the majority for

16   stating that access to public water must be done without trespass but then

17   establishing a rule that allows trespass onto banks and beds). This criticism of the

18   majority’s holding also suggests the dissent’s recognition of the implicit right to do

19   such acts as are reasonably necessary for the enjoyment of the public’s easement.

20   {32}   Based on the aforementioned, and because we did not limit the scope of the

21   public’s easement to floating as in Day, we conclude that the public may engage in

22   such acts as are reasonably necessary for the enjoyment of fishing and recreation.

                                                20
 1   Because the Regulations close access to public water based on a finding of

 2   nonnavigability, something Red River, 1945-NMSC-034, ¶¶ 18, 37, expressly

 3   rejected, the Regulations are unconstitutional. To the extent that the Regulations

 4   could be interpreted as closing access only to public water where walking and

 5   wading is involved, as argued by Intervenors, the Regulations would still be an

 6   unconstitutional limitation on the public’s right to recreate and fish in public waters.

 7   {33}   We emphasize that the scope of the public’s easement includes only such use

 8   as is reasonably necessary to the utilization of the water itself and any use of the

 9   beds and banks must be of minimal impact. “The real property interests of private

10   landowners are important as are the public’s property interest in water. Both are

11   constitutionally protected. These competing interests, when in conflict, must be

12   reconciled to the extent possible.” Galt, 731 P.2d at 916. That is, the right of the

13   public and the right of the landowner “are not absolute, irrelative, and uncontrolled,

14   but are so limited, each by the other, [so] that there may be a due and reasonable

15   enjoyment of both.” Conatser, 2008 UT 48, ¶ 20 (internal quotation marks and

16   citation omitted).

17   {34}   Since we conclude that the Regulations are an unconstitutional limitation on

18   the public’s right to recreate and fish in public waters, we must determine whether

19   Section 17-4-6(C), the statute purportedly giving the Commission authority to

                                               21
 1   promulgate the Regulations, can be read to avoid constitutional concerns. If so, we

 2   must read it as such and conclude that the Commission lacked statutory authority to

 3   promulgate the Regulations.

 4   D.     Section 17-4-6(C) Can Be Read to Avoid Constitutional Concerns

 5   {35}   Petitioners argue that Section 17-4-6(C) must be read to avoid constitutional

 6   concerns and in doing so, the statute provides no support for the Regulations.

 7   Petitioners contend that because the Commission is created and authorized by statute

 8   it is limited to the authority expressly granted or necessarily implied by those

 9   statutes, and it cannot promulgate regulations that conflict with the only

10   constitutional reading of Section 17-4-6(C). We agree.

11   {36}   “It is, of course, a well-established principle of statutory construction that

12   statutes should be construed, if possible, to avoid constitutional questions.” Lovelace

13   Med. Ctr. v. Mendez, 1991-NMSC-002, ¶ 12, 111 N.M. 336, 805 P.2d 603; see also

14   Allen v. LeMaster, 2012-NMSC-001, ¶ 28, 267 P.3d 806 (“[C]ourts will avoid

15   deciding constitutional questions unless required to do so.”). Put another way, we

16   should “avoid an interpretation of a . . . statute that engenders constitutional issues

17   if a reasonable alternative interpretation poses no constitutional question.” Gomez v.

18   United States, 490 U.S. 858, 864 (1989).



                                               22
 1   {37}   Section 17-4-6(C) provides that no person “shall walk or wade onto private

 2   property through non-navigable public water or access public water via private

 3   property unless the private property owner or lessee or person in control of private

 4   lands has expressly consented in writing.” Section 17-4-6(C) can be interpreted one

 5   of two ways: (1) the public cannot walk or wade onto private property (excluding

 6   the beds of public water) from public water, and the public cannot gain access to

 7   public water by crossing over private property, or (2) the public cannot walk or wade

 8   onto private property (including the beds of public water) from public water, and the

 9   public cannot gain access to public water by crossing over private property. The

10   former raises no constitutional question. Red River reiterated several times that

11   trespass onto privately owned lands is not permitted. 1945-NMSC-034, ¶¶ 32, 43,

12   48, 56. The latter would, like the Regulations, be an unconstitutional limitation on

13   the public’s right to recreate and fish in public waters.

14   {38}   Because Section 17-4-6(C) can be construed to avoid a constitutional question

15   and the Regulations conflict with that constitutional reading, we conclude not only

16   that the Regulations are unconstitutional, but also that the Commission lacked the

17   authority to promulgate the Regulations. See Qwest Corp. v. N.M. Pub. Regul.

18   Comm’n, 2006-NMSC-042, ¶ 20, 140 N.M. 440, 143 P.3d 478 (“Agencies are



                                               23
 1   created by statute, and limited to the power and authority expressly granted or

 2   necessarily implied by those statutes.”).

 3   E.     Because Article XVI, Section 2 Is Declaratory of Prior Existing Law, Our
 4          Holding in This Case Is Not a Judicial Taking

 5   {39}   As a final matter, we address Intervenors’ argument that our conclusion—that

 6   the public has a right to engage in such acts that utilize public water and are

 7   reasonably necessary for the enjoyment of fishing and recreation—amounts to a

 8   judicial taking. Intervenors contend that because they can trace title to the riverbeds

 9   back to the United States the riverbeds cannot be subject to the public’s easement.

10   We are not persuaded.

11   {40}   As reflected above, Article XVI, Section 2 and the public’s easement in public

12   water stem from prior existing law recognized by the United States government. In

13   Red River, we began by analyzing whether Article XVI, Section 2’s declaration that

14   the waters of New Mexico “belong to the public” applied to the waters above

15   nonnavigable streams. 1945-NMSC-034, ¶¶ 16-19. This Court determined that even

16   though the landowner in Red River could trace his title to the land under the

17   nonnavigable water to an early Mexican grant and Article XVI, Section 2 could not

18   deprive the title of any right which may have vested prior to 1911, the constitutional

19   declaration still applied because it was “only declaratory of prior existing law,

20   always the rule and practice under Spanish and Mexican dominion.” Red River,
                                           24
 1   1945-NMSC-034, ¶ 21 (internal quotation marks and citation omitted). “The

 2   doctrine of prior appropriation, based upon the theory that all waters subject to

 3   appropriation are public,” applied “before New Mexico came under American

 4   sovereignty and continu[ed] thereafter.” Id. ¶¶ 22, 26.

 5   {41}   Thus, the waters at issue are public waters and always have been. Id.; see also

 6   § 17-4-6(C) (referring to nonnavigable waters as “public water”). Intervenors’

 7   argument that the landowners can trace their title to the riverbeds back to the United

 8   States is immaterial. Even if Intervenors can trace their title back to the United

 9   States—as is the case with nonnavigable waters under the federal navigable-in-fact

10   test—this does not change that the owner of the land must “yield its claim of right

11   to so reserve as against use by the public.” Red River, 1945-NMSC-034, ¶ 23; see

12   also id. ¶ 24 (“[T]he United States government . . . has always recognized the

13   validity of local customs and decisions in respect to the appropriation of public

14   waters.”); id. ¶ 259 (opinion on second motion for rehearing) (“These waters are

15   publici juris and the state’s control of them is plenary; that is, complete; subject no

16   doubt to governmental uses by the United States.”). As succinctly stated by the

17   Attorney General,

18          Based on Red River and subsequent cases construing New Mexico law,
19          it is clear that even if a landowner claims an ownership interest in a
20          stream bed, that ownership is subject to a preexisting servitude (a

                                               25
 1          superior right) held by the public to beneficially use the water flowing
 2          in the stream.

 3   N.M. Att’y Gen. Op. 14-04 (April 1, 2014). Thus, any title held by Intervenors was

 4   already subject to the public’s easement in public waters. See Red River, 1945-

 5   NMSC-034, ¶ 45 (providing that when the United States confirmed title to the lands

 6   in question, it did not “destroy, or in any manner limit, the right of the general public

 7   to enjoy the uses of public waters”); see also Pub. Lands Access Ass’n v. Bd. of Cnty.

 8   Comm’rs, 2014 MT 10, ¶ 70, 373 Mont. 277, 321 P.3d 38 (concluding that under the

 9   Montana Constitution and the public trust doctrine, nothing had been taken from the

10   riparian owner because he “never owned a property right that allowed him to exclude

11   the public from using its water resource”); cf. State v. Wilson, 2021-NMSC-022, ¶¶

12   52-56, 489 P.3d 925 (describing how there is no taking when the owner’s title was

13   already barred under existing law from using the land a certain way). Today we

14   merely clarify the scope of that easement by making explicit what was already

15   implicit in Red River.

16   III.   CONCLUSION

17   {42}   We conclude that the Regulations are an unconstitutional infringement on the

18   public’s right to use public water and that the Commission lacked the legislative

19   authority to promulgate the Regulations. We hold that the public has the right to


                                                26
 1   recreate and fish in public waters and that this right includes the privilege to do such

 2   acts as are reasonably necessary to effect the enjoyment of such right.

 3   {43}   IT IS SO ORDERED.

 4
 5                                                  MICHAEL E. VIGIL, Justice

 6   WE CONCUR:


 7
 8   C. SHANNON BACON, Chief Justice


 9
10   DAVID K. THOMSON, Justice


11
12   JULIE J. VARGAS, Justice


13
14   BRIANA H. ZAMORA, Justice




                                               27